Name: Commission Regulation (EEC) No 1638/88 of 13 June 1988 on the supply of refined rape seed oil to Non- Governmental Organizations (NGOS) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 6 . 88 Official Journal of the European Communities No L 147/27 COMMISSION REGULATION (EEC) No 1638/88 of 13 June 1988 on the supply of refined rape seed oil to non-governmental organizations (NGOs) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 16 March 1988 oh the supply of food aid to NGOs the Commission allocated to the latter organizations 3 035 tonnes of refined rape seed oil to be supplied free at port of shipment ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined rape seed oil to NGOs in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p . 1 . 0 OJ No L 356, 18 . 12. 1987, p. 8 . (3) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 147/28 Official Journal of the European Communities 14. 6. 88 ANNEX I 1 . Operation Nos ('): 455/88 to 481 /88 2. Programme : 1988 3 . Recipient : Euronaid 4. Representative of the recipient ^): see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : refined rape seed oil 7 . Characteristics and quality of the goods (3) (*) (6) : See list published in Official Journal of the Euro ­ pean Communities No C 216 of 14 August 1987, page 3 (under III.A.1 ) 8 . Total quantity : 3 035 tonnes net 9 . Number of lots : four (A : 525 tonnes, B : 680 tonnes, C : 465 tonnes, D : I 365 tonnes) 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III.B) : '  metal cans of 10 litres , or 10 kilograms  the cans must be packed in cartons, with two cans per carton  the cans must carry the following wording : see Annex II 11 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  , 14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 August to 15 September 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (s): tendering 20. Date of expiry of the period allowed for submission of tenders : 28 June 1988 not later than 12 noon. Tenders shall be valid until 12 midnight on 29 June 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 July 1988 not later than 12 noon. Tenders shall be con ­ sidered valid until 12 midnight on 13 July 1988 (b) period for making the goods available at the port of shipment : 1 to 30 September 1988 (c) deadline for the supply :  22. Amount of the tendering security : 15 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders Q : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer :  14. 6. 88 Official Journal of the European Communities No L 147/29 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : See list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate for Action Nos 477/88 to 481 /88 must be endorsed hy the Sudanese Embassy in the country of origin and must indicate the levels of caesium- 134 and c^esium-137. (4) The supplier should send a duplicate of the original invoice to : MM. De Keyzer &amp; Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. 0 The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate . ('6) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate origin. Q In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05. (8) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 not be applicable to tenders submitted. No L 147/30 Official Journal of the European Communities 14. 6 . 88 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o da parte Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij - (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatario InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der : Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 0 ) (2) (3) (4) (5) ' (6) A 525 252 210 29 34 Caritas G Caritas G Caritas G Caritas G Chile Chile Chile Chile AcciÃ ³n n ° 455/88 / Aceite vegetal / Chile / Caritas alemana / 80436 / ValparaÃ ­so / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Desti ­ nado a la distribuciÃ ³n gratuita AcciÃ ³n n ° 456/88 / Aceite vegetal / Chile / Caritas alemana / 80437 / Talcahuano / Dona ­ ciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita AcciÃ ³n n0 457/88 / Aceite vegetal / Chile / Caritas alemana / 80438 / Coquimbo / Dona ­ ciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita AcciÃ ³n n ° 458/88 / Aceite vegetal / Chile / Caritas alemana / 80439 / Antofagasta / Dona ­ ciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado 'Ã ¡ la distribuciÃ ³n gratuita B 680 75 45 58 ¢ 58 ' 57 57 CRS CRS Caritas B Caritas B ^ Caritas B Caritas B El Salvador Guatemala Guatemala Guatemala Guatemala Guatemala AcciÃ ³n n0 459/88 / Aceite vegetal / El Salvador / Cathwel / 80109 / San Salvador vÃ ­a Acajutla / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita AcciÃ ³n n0 460/88 / Aceite vegetal / Guatemala / Cathwel / 80108 / Santo TomÃ ¡s de Castilla / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita AcciÃ ³n n ° 461 /88 / Aceite vegetal / Guatemala / Caritas Belgica / 80247 / Guatemala City vÃ ­a Puerto Quetzal / DonaciÃ ³n de la ' Comunidad EconÃ ³mica Europea / Destinado a la distribu ­ ciÃ ³n gratuita AcciÃ ³n n ° 462/88 / Aceite vegetal / Guatemala / Caritas Belgica / 80248 / Guatemala City vÃ ­a Puerto Quetzal / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribu ­ ciÃ ³n gratuita AcciÃ ³n n0 463/88 / Aceite vegetal / Guatemala / Caritas Belgica / 80250 / Guatemala City vÃ ­a Santo TomÃ ¡s de Castilla / DonaciÃ ³n de la ¢ Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita AcciÃ ³n n0 464/88 / Aceite vegetal / Guatemala / Caritas Belgica / 80251 / Guatemala City vÃ ­a Santo TomÃ ¡s de Castilla / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 14. 6 . 88 Official Journal of the European Communities No L 147/31 i 2 P) 4 (5) (6) 15 CAM Guatemala 120 OXFAM B Nicaragua AcciÃ ³n n0 465/88 / Aceite vegetal / Guatemala / CAM / 82003 / San Pedro de Carcha vÃ ­a Santo TomÃ ¡s de Castilla / DonaciÃ ³n de la Comunidad Ã conÃ ³mica Europea / Destinado a la distribu ­ ciÃ ³n gratuita AcciÃ ³n n0 466/88 / Aceite vegetal /. Nicaragua / OXFAM B / 80807 / Corinto / DonaciÃ ³n de la Comunidad EconÃ ²mica Europea / Destinado a la distribuciÃ ³n gratuita AcciÃ ³n n0 467/88 / Aceite vegetal / Nicaragua / DIA / 81102 / Managua vÃ ­a Corinto / DonaciÃ ³n de' la Comunidad EconÃ ³mica Europea / Desti ­ nado a la distribuciÃ ³n gratuita AcciÃ ³n n0 468/88 / Aceite vegetal / Nicaragua / DKW / 82314 / Corinto / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 75 DIA Nicaragua 105 DKW Nicaragua 15 Caritas B Sao Tome e Principe AcÃ §Ã £o n? 469/88 / Ã ³leo vegetal / SÃ £o TomÃ © e Principe / Caritas Belgica / 80219 / Assunto via porto de SÃ £o TomÃ © / Donativo da Comunidade EconÃ ²mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 465 115 CRS CRS50 4 Caritas G 11 Caritas G C D 165 WVB 105 Concern Ethiopia Ethiopia Ethiopia Ethiopia Ethiopia Ethiopia Ethiopia Sudan Sudan Sudan Sudan Sudan Action No 470/88 / Vegetable oil / Ethiopia / Cathwel / 80121 / Hararge via Djibouti / Gift of the European Economic Community / For free distribution Action No 471 /88 / Vegetable oil / Ethiopia / Cathwel / 80122 / Massawa / Gift of the Euro ­ pean Economic Community / For free distribu ­ tion Action No 472/88 / Vegetable oil / Ethiopia / Caritas Germany / 80464 / Asmara via Massawa / Gift of the European Economic Community / For free distribution Action No 473/88 / Vegetable oil / Ethiopia / Caritas Germany / 80465 / Asmara via Massawa / Gift of the European Economic Community / For free distribution Action No 474/88 / Vegetable oil / Ethiopia / WVB / 85301 / Kombolcha via Assab / Gift of the European Economic Community / For free distribution Action No 475/88 / Vegetable oil / Ethiopia / Concern / 85402 / Assab / Gift of the European Economic Community / For free distribution Action No 476/88 / Vegetable oil / Ethiopia / Prosalus / 85506 / Assab / Gift of the European Economic Community / For free distribution Action No 477/88 / Vegetable oil / Sudan / Caritas Italiana / 80619 / El Obeio via Port Sudan / Gift of the European Economic Community / For free distribution Action No 478/88 / Vegetable oil / Sudan / Oxfam B / 80808 / Port Sudan / Gift of the European Economic Community / For free distribution Action No 479/88 / Vegetable oil V Sudan / Oxfam UK / 80900 / Port Sudan / Gift of the European Economic Community / For free distribution Action No 480/88 / Vegetable oil / Sudan / DIA / 81103 / Port Sudan / Gift of the European Economic Community / For free distribution Action No 481 /88 / Vegetable oil / Sudan / DKW / 82315 / Khartoum via Port Sudan / Gift of the European Economic Community / For free distribution 15 Prosalus 65 105 Caritas I 240 Oxfam B 600 Oxfam UK 405 DIA 15 DKW